DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed November 8, 2022 are acknowledged.
Examiner acknowledges amended claims 16, 21-23 and 27.
Examiner acknowledges cancelled claims 1-15 and 28-33.
The rejection of claims 21-23 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA , second paragraph is overcome by Applicant’s amendment.
The rejection of claims 16-18, 20-21, 24-25 and 27 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Dzenis, U.S. Pre Grant Publication 2014/0162063 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Park et al., U.S. Pre Grant Publication 2011/0177332.

	Regarding claim 16-17 and 21, Park discloses a polymer nanofiber having a plurality of nanowires of a metal oxide extending from inside to outside of the polymer nanofiber and covering the polymer nanofiber [abstract, 0009 and 0043].  Paragraph 0040 disclose that the purpose of describing particular embodiments only and is not intended to be limiting and can include plural forms.


	Regarding claim 18, paragraph 0055 discloses that the nanofiber has a diameter in the range of 100 nm to about 5 microns.  

	Regarding claims 19-20, 22-23 and 25, Applicant’s claims are depended on claim 16 which is directed to nanoparticle reinforced polymer nanofibers.  Additionally, claims 19-20, 22-23 and 25 are directed to nanoparticle reinforced polymer nanofibers.  Claims 19-20, 22-23 and 25 are intended use claims.  Claims 19-20, 22 and 25 recite the use of the nanoparticle reinforced polymer nanofibers in a fiber lamina.  Claim 23 recites the use of the nanoparticle reinforced polymer nanofibers in a thermoplastic prepregs.  Claims 19-20, 22-23 and 25 are not directed to a lamina.  Claims 19-20, 22-23 and 25 recite structural limitations that are mere statements of purpose or intended use.  The polymer nanofiber having a plurality of nanowires of a metal oxide extending from inside to outside of the polymer nanofiber and covering the polymer nanofiber of Park has the same structural limitations as the claimed nanoparticle-reinforced polymer nanofibers.  See MPEP 2111.02.

	Regarding claim 24, Applicant’s claim is dependent upon claim 16 which is directed to nanoparticle reinforced  polymer nanofibers.  Claim 24 is directed to nanoparticle reinforced polymer nanofibers.  Claim 24 is a product-by-process claim.   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The manner in which the nanoparticle reinforced polymer nanofiber is manufactured does not make it a different product from the prior art if the prior art has the same structural limitations as the claimed polymer nanofiber.  See MPEP 2113.


	Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims nanoparticle reinforced polymer nanofibers as recited in claim 16, further including a multilayer composite comprising two or more consecutive unidirectional fiber laminas and nanoparticle reinforced polymer nanofibers of claim 16; wherein the nanoparticle-reinforced polymer nanofibers are configured to reinforce an interlayer region with the fiber laminas.  Additionally, Applicant claims a fractal structure as recited in claim 27.  The closest prior art, Park et al., U.S. Pre Grant Publication U.S. Pre Grant Publication 2011/0177332, teaches a polymer nanofiber having a plurality of nanowires of a metal oxide extending from inside to outside of the polymer nanofiber and covering the polymer nanofiber [abstract, 0009 and 0043].  Paragraph 0040 disclose that the purpose of describing particular embodiments only and is not intended to be limiting and can include plural forms.  Park fails to teach or suggest the multilayer polymer composite and fractal structure as recited in claims 26 and 27, respectively.


Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786